Citation Nr: 1202674	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-26 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of low grade squamous intraepithelial lesions of the cervix with Human Papilloma virus (HPV) infection (claimed as cervicitis and vaginitis).

2.  Entitlement to an effective date prior to April 12, 2007, for the assignment of a 10 percent disability rating for sinusitis with sinus headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1993 to November 1997 and from February 2003 to July 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue of service connection for a gynecological disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's application for an increased rating for her service-connected sinusitis with sinus headaches was received on April 12, 2007.

2.  After the final March 2005 rating decision, there is no communication from the Veteran or her representative prior to April 12, 2007, that constitutes a formal or informal claim for an increased rating for sinusitis with sinus headaches.

3.  It is not factually ascertainable that the Veteran experienced an increase in her sinusitis disability between April 12, 2006, and April 12, 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 12, 2007, for the grant of an increased 10 percent disability rating for sinusitis with sinus headaches have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in May 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing her claim, and identified the Veteran's duties in obtaining information and evidence to substantiate her claim.  Thereafter, the claim was reviewed and a Statement of the Case and a Supplemental Statement of the Case were issued in July 2008, and May 2010, respectively.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

In Dingess/Hartman, the Court found that the VCAA notice requirements applied to all elements of a claim.  Notice as to disability ratings and effective dates was provided in the May 2007 correspondence.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.

The duty to assist also has been fulfilled as medical records from military service and private providers have been requested and obtained.  The Veteran has not identified any medical records that have not been obtained.  Therefore, the Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Legal Criteria for Earlier Effective Date for Increased Ratings

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

A report of an examination or hospitalization which meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by the VA will be accepted as informal claim for increased benefits for an informal claim to reopen.

Factual Background and Analysis

By way of brief history, the Veteran was awarded service connection for sinusitis with sinus headaches by way of a February 2005 rating decision.  An initial, noncompensable rating was assigned effective from July 9, 2003, the date that the Veteran filed her claim for service connection.  However, in the discussion of the reasons for its decision, the RO mistakenly reported that a 10 percent rating was assigned for the Veteran's sinusitis disability.

In a March 2005 letter, the Veteran highlighted the discrepancies in the February 2005 rating decision with regards to the assignment of the disability rating for her service-connected sinusitis.  She requested that the RO review her claim and respond in writing as to the correct disability rating assigned for her disability.  

In a March 2005 rating decision, the RO determined that the previous February 2005 rating decision contained a typographical error with respect to the disability rating assigned for the Veteran's service-connected sinusitis.  Thus, the RO issued the March 2005 rating decision to correct the error.  The RO indicated that it reviewed the evidence of record and that a noncompensable rating was continued for the Veteran's sinusitis disability.

The claims file does not show, nor does the Veteran assert, that she filed a Notice of Disagreement with respect to the March 2005 rating decision.  Thus, the decision became final.  38 U.S.C.A. § 7105.

It is undisputed that the Veteran did not appeal the RO's March 2005 rating decision, and thus, absent clear and unmistakable error (CUE) in the March 2005 rating decision, which the Veteran does not allege, that determination is final.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 7266; 38 C.F.R. §§ 20.1100, 20. 1104, 20.1403, 20.1404.  As such, entitlement to an earlier effective date for a 10 percent rating for her sinusitis disability is not warranted on this basis.

Instead, the Veteran essentially claims that a 10 percent disability rating should be assigned from the date that she originally filed a claim for service connection, July 9, 2003, based on her symptomatology.  She claims that her sinus symptomatology supports a 10 percent rating back to this date.  Additionally, she also highlights the original discrepancies with regards to the disability rating found in the February 2005 rating decision. 

The claims file shows that the Veteran filed a claim for an increased disability rating for her sinusitis disability on April 12, 2007.  In the October 2007 rating decision, the disability rating for her sinusitis was increased from noncompensable to 10 percent, effective April 12, 2007.  In the October 2007 rating decision, the RO noted that April 12, 2007, was the date of receipt of the claim for an increased rating.  In her December 2007 Notice of Disagreement, the Veteran contended that she was entitled to an effective date earlier than April 12, 2007, for the assignment of the 10 percent rating based on the assertions set forth above.

Based upon the evidence of record, the Board finds entitlement to an earlier effective date for the assignment of a 10 percent rating for sinusitis is not merited.  Essentially two theories of entitlement exist in this case.  First, whether an increased rating claim was filed prior to April 12, 2007; and second, whether there is any evidence that the Veteran's service-connected sinusitis disability warranted the assignment of a 10 percent disability rating during the one year period prior to the date of claim.  Thus, the controlling issues in this case are therefore (1) the date on which the Veteran initiated his increased rating claim for the left shoulder disability and (2) the date on which entitlement to a 10 percent disability rating for the sinusitis disability was factually ascertainable.  38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400.

As discussed above, the effective date for a claim for an increased rating is the date of the claim or the date entitlement arose, whichever is later.  Here, the date of the claim is April 12, 2007, the date the RO received the Veteran's application for an increased rating.  As reflected in the October 2007 rating decision, the RO assigned a 10 percent rating from the date of the Veteran's claim for an increased rating.  In assigning the Veteran an effective date of April 12, 2007, the RO apparently afforded the Veteran the benefit of the doubt and assigned the date of claim as the effective date even though the evidence of record indicates that entitlement arose later.

A review of the record reveals there are no formal or informal claims for an increased rating for the Veteran's sinusitis disability between the final March 2005 rating decision and the current April 12, 2007 effective date.  However, an effective date could be based on the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  38 C.F.R. § 3.400(o)(2).  Thus, the Board must discuss whether it was factually ascertainable that the Veteran's sinusitis disability increased in severity during the year prior to the April 2007 receipt of the application for an increased rating, specifically whether an increase is warranted at any time from April 12, 2006.  

Here, the Board notes that the Veteran's service-connected sinusitis is rated under criteria set forth in 38 C.F.R. § 4.97, Diagnostic Code 6513, which concerns sinusitis, maxillary, chronic.  This disability, along with the sinus disabilities addressed in Diagnostic Codes 6510, 6511, 6512, and 6514, is rated pursuant to the General Rating Formula for Sinusitis (General Rating Formula).  A 10 percent disability rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

In this case, the evidence dated from April 12, 2006, one year prior to the date of the Veteran filed her increased rating claim, does not show any reports or treatment of any sinus symptomatology until March 2007.  The claims file includes a March 2007 private treatment record showing that the Veteran was treated for a possible sinus infection; at that time, her symptoms were noted to include sinus congestion, pressure, and thick, yellow drainage.  However, there is no indication that the Veteran experienced one to two incapacitating episodes or three to six non-incapacitating episodes of sinusitis during the previous year.  Indeed, while the claims file includes private treatment records showing that the Veteran received frequent medical treatment in 2005 and 2006, it is not factually ascertainable from these records, or from the Veterans statements prior to April 2007, that her sinusitis disability warranted a 10 percent rating prior to April 12, 2007.  Instead, a July 2007 VA examination provides the first indication of reported symptomatology entitling the Veteran to a 10 percent rating under Diagnostic Code 6513.  While the Veteran reported similar symptomatology during a July 2004 VA general examination, the Veteran's reported symptomatology was specifically considered by the RO in the March 2005 rating decision, in which the RO determined that a noncompensable rating was appropriate for the Veteran's disability.  The Board again emphasizes that the Veteran did not appeal the March 2005 rating decision that assigned a noncompensable rating for her sinusitis, and thus the March 2005 rating decision is final.

Significantly, there is no evidence of record dated between April 2006 and April 2007 that indicates that a 10 percent rating is warranted for the Veteran's sinusitis.  Thus, the only evidence in support of an effective date prior to the currently assigned April 12, 2007 effective date is the Veteran's own statements that her symptoms were severe enough so as to allow for the assignment of a higher rating.  The law requires, however, that VA ascertain the severity of a disorder by competent evidence, measured by specific rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

The Board has considered the Veteran's contention to the effect that the effective date of her increased rating claim should date back to July 9, 2003.  However, as alluded to above, the law presently and at all times relevant to this decision is clear as to the finality of decisions rendered by agencies of original jurisdiction.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see Sears v. Principi, 16 Vet. App. 244, 247- 48 (2002).  To the extent the Veteran seeks an effective date prior to a final rating decision, she must file a CUE claim concerning the prior rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision as free-standing claims for earlier effective dates vitiate the rule of finality).  As was noted earlier, no CUE claim regarding the earlier March 2005 final decision has been commenced.

In the present case, the RO has granted benefits as of the date the Veteran filed her claim for an increased rating for his service-connected sinusitis with sinus headaches.  There simply is no legal authority for the Board to assign an earlier effective date as the RO has already assigned the earliest possible effective date for the grant of benefits.  While the Board sympathizes with the Veteran's position, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Havery v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992).  Accordingly, the claim for an effective date prior to April 12, 2007, is denied.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to April 12, 2007, for the assignment of a 10 percent rating for sinusitis with sinus headaches is denied.

REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The Veteran essentially claims that she currently has a gynecological disorder that is related to her military service.  She states that she was treated for a gynecological disorder while on active duty and that she her symptomatology never resolved.  According to the Veteran, her current gynecological diagnosis is related to her in-service disorder, as she claims to have experienced a continuity of symptomatology following her separation from the military.

As an initial matter, the Board notes that service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West,12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran's service treatment records have been associated with the claims file and show that the Veteran was treated for gynecological symptomatology.  Service treatment records show the first evidence of an abnormal PAP smear in September 1994.  She underwent laser vaporization surgery of the cervix to treat Low-Grade Squamous Intraepithelial Lesions (LGSIL) of the cervix with features of Human Papilloma Virus (HPV) in February 1995.  These records show that subsequent gynecological and pelvic examinations conducted in June 1996 and August 1996 were normal.  The Veteran reported a history of herpes simplex on a December 1999 report of medical history.  On an April 2003 report of medical history, the examiner noted that a May 2001 pap smear examination revealed atypia, which was treated, and that the Veteran's herpes simplex was quiescent.      

Post-military private medical records show that she was treated for vaginitis in 1999 and that a June 2006 PAP examination was positive for atypical squamous cells of undetermined significance and HPV.  

Associated with the claims file is a July 2006 letter from the Veteran's private physician, H.C.P., M.D.  The physician stated that the Veteran was referred for an evaluation following an abnormal pap smear.  He relayed the Veteran's history of cervical dysplasia in 1995, which was surgically treated.  Reportedly, the Veteran's subsequent pap smear were normal.  The physician reported that the Veteran underwent a colposcopic evaluation, which revealed scarring from her previous laser therapy.  Tissue from the Veteran's cervix was biopsied; the associated diagnostic report shows that she was diagnosed with chronic cervicitis.  The physician reported that he discussed cervical dysplasia and HPV with the Veteran.  

A subsequent April 2007 private diagnostic examination report was negative for intraepithelial lesions and malignancy, but showed the presence of cellular changes of the cervix associated with inflammation.

In light of the Veteran's claim of a continuity of gynecological symptomatology, the Board notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of her gynecological symptomatology must be given consideration in determining whether service connection is warranted for the claimed disorder.

To date, the Veteran has not been afforded a VA examination to assess the etiology of her claimed gynecological disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (stating that 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).  Given the service treatment records showing treatment for a gynecological condition and the medical evidence showing a current gynecological diagnosis, in conjunction with the Veteran's competent lay statements as to the onset and continuity of her symptomatology, the present record is sufficient to trigger a duty on the part of the VA to obtain medical opinion as to the etiology of the claimed disorder pursuant to 38 C.F.R. § 3.159(c)(4).  See McLendon, 20 Vet. App. 79.  Accordingly, the Veteran must be afforded an appropriate VA examination so that a medical opinion can be obtained regarding whether the claimed disorder is related to her military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall then schedule the Veteran for an appropriate VA examination to assess the nature and etiology of the claimed gynecological disorder.  The entire claims file and a copy of this Remand must be reviewed by the examiner in conjunction with conducting the examination.  All necessary tests and studies should be performed, and all findings must be reported in detail.

The examiner shall identify all gynecological disorders found to be present.  For all diagnoses made, the examiner shall render an opinion as to whether it is at least as likely as not (a 50 percent or greater likelihood) that any diagnosed gynecological disorder is related to the Veteran's period of active service, to include any diagnosed gynecological disorder or treatment documented in the Veteran's service treatment records.  In doing so, the examiner must consider any reports of a continuity of gynecological symptomatology.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  It is requested that the examiner consider and reconcile any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

2.  The RO/AMC will then readjudicate the Veteran's claim for service connection.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


